--------------------------------------------------------------------------------

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, (THE "ACT") OR ANY APPLICABLE STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE SECURITIES
ADMINISTRATION OR REGULATORY AUTHORITY.

SUBSCRIPTION AGREEMENT

U.S. ACCREDITED INVESTORS ONLY

THIS AGREEMENT is made effective as of the ______day of _____________________,
2014.

BETWEEN:

> > > > THE SUBSCRIBER LISTED ON THE EXECUTION PAGE TO THIS AGREEMENT
> > > > 
> > > > (hereinafter called the "Subscriber")

OF THE FIRST PART

AND:

> > > > IRELAND INC., a Nevada corporation, having its corporate office at 2360
> > > > West Horizon Ridge Parkway, Suite 100, Henderson, NV 89052
> > > > 
> > > > (hereinafter called the “Company")

OF THE SECOND PART

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.                       DEFINITIONS AND INTERPRETATION

1.1.                     The following terms will have the following meanings
for all purposes of this Agreement:

  (a)

“Agreement” means this Subscription Agreement, and all schedules and amendments
to the Subscription Agreement;

        (b)

“Board” means the Company’s board of directors;

        (c)

“Common Stock” means the common stock of the Company, par value $0.001 per
share;

        (d)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

        (e)

“Offering” means the offering of the Securities by the Company;

        (f)

“Purchase Price” means the purchase price payable by the Subscriber to the
Company in consideration for the purchase and sale of the Special Warrants in
accordance with Section 2.1 of this Agreement;

        (g)

“SEC” means the United States Securities and Exchange Commission;

        (h)

“Securities Act” means the United States Securities Act of 1933, as amended;


--------------------------------------------------------------------------------

2

  (i)

“Securities” means, collectively, the Special Warrants, Units, Unit Shares, Unit
Warrants, Unit Warrant Shares and any other securities of the Company issuable
pursuant to this Agreement or upon conversion of the Special Warrants;

   

 

(j)

“Special Warrant” means a special warrant in the form, and subject to the terms
and conditions, attached as Schedule “B” to this Agreement, entitling the holder
thereof to receive, upon conversion in accordance with the terms thereof, one
(1) Unit for every one (1) Special Warrant, or such other securities as may be
set out in the terms and conditions of the Special Warrants;

   

 

  (k)

“Subscriber” means the Subscriber executing the signature page to this
Agreement;

   

 

(l)

“Unit” means one (1) unit, issuable on conversion of a Special Warrant,
consisting of one (1) Unit Share and one (1) Unit Warrant;

   

 

  (m)

“Unit Share” means one (1) share of Common Stock issuable on conversion of a
Special Warrant and comprising a portion of a Unit;

   

 

  (n)

“Unit Warrant” means one (1) share purchase warrant entitling the holder thereof
to purchase one (1) Unit Warrant Share at the Unit Warrant Exercise Price for
the Unit Warrant Term, issuable on conversion of a Special Warrant and
comprising a portion of a Unit, and substantially in the form, and subject to
the terms and conditions, attached as Schedule “C” to this Agreement;

   

 

  (o)

“Unit Warrant Exercise Price” means $0.40 per share;

   

 

  (p)

“Unit Warrant Share” means one (1) share of Common Stock issuable upon exercise
of the Unit Warrants; and

   

 

  (q)

“Unit Warrant Term” means the period beginning on the Original Issue Date and
ending at 5:00PM Pacific Time on March 29, 2019.

1.2.                     All dollar amounts referred to in this Agreement are in
United States funds, unless expressly stated otherwise.

2.                       PURCHASE AND SALE OF SPECIAL WARRANTS

2.1.                     Subject to the terms and conditions of this Agreement,
the Subscriber hereby subscribes for and agrees to purchase from the Company
such number of Special Warrants as is set forth upon the signature page hereof
at a price equal to $0.20 per Special Warrant (the “Purchase Price”). Upon
execution, the subscription by the Subscriber will be irrevocable.

2.2.                     The Subscriber will complete the purchase of the
Special Warrants by delivering to the Company, concurrently with the execution
and delivery of this Agreement, payment of the Purchase Price by check, bank
draft or cashier’s check payable to the Company or such other form of payment as
may be acceptable to the Company, in its sole discretion.

2.3.                     Upon execution by the Company, the Company agrees to
sell such Special Warrants to the Subscriber for the Purchase Price subject to
the Company's right, exercisable at the Company’s sole discretion, to sell to
the Subscriber such lesser number of Special Warrants as the Company may deem
necessary or desirable.

2.4.                     Any acceptance by the Company of the Subscription is
conditional upon compliance with all securities laws and other applicable laws
of the jurisdiction in which the Subscriber is resident. The Subscriber will
deliver to the Company all other documentation, agreements, representations and
requisite government forms that the lawyers for the Company may deem necessary
to ensure compliance with all applicable securities laws and any other
applicable laws.

--------------------------------------------------------------------------------

3

2.5.                     Pending acceptance of this subscription by the Company,
all funds paid by the Subscriber shall be deposited by the Company and
immediately available to the Company for its corporate purposes. In the event
the subscription is not accepted, the subscription funds will constitute a
non-interest bearing demand loan of the Subscriber to the Company. The
Subscriber acknowledges and agrees that if the funds are advanced to the
Company's legal counsel, such funds will be held in trust by the Company’s legal
counsel for the sole benefit of the Company and that the Company’s legal counsel
shall be entitled to release such funds to the Company on confirmation by the
Company that it will accept the subscription and without any further
authorization or instructions from the Subscriber.

2.6.                     The Subscriber hereby authorizes and directs the
Company to deliver the securities to be issued to such Subscriber pursuant to
this Agreement to the Subscriber’s address indicated on the signature page of
this Agreement.

3.                        RESTRICTED SECURITY AGREEMENTS OF THE SUBSCRIBER

3.1.                     The Subscriber represents and warrants to the Company
that the Subscriber has read the definition of an “accredited investor” provided
in Rule 501 of Regulation D of the Securities Act, a copy of which is attached
to this Agreement as Schedule A, and that the Subscriber qualifies as an
"accredited investor" as so defined.

3.2.                     The Subscriber acknowledges that the Securities are and
will be “restricted securities” within the meaning of the Securities Act and
will be issued to the Subscriber in accordance with an exemption from the
registration requirements of the Securities Act provided by Rule 506 of
Regulation D of the Securities Act based on the representations and warranties
of the Subscriber in this Agreement.

3.3.                     The Subscriber agrees not to reoffer, resell, transfer
or otherwise dispose of the Securities unless such reoffer, resale, transfer or
disposition is made pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
statement requirements of the Securities Act and any applicable state securities
laws. The Subscriber further agrees that the Corporation may refuse to register
any resale or transfer of the Securities not made pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act and any
applicable state securities laws.

3.4.                     The Subscriber acknowledges and agrees that all
certificates representing Securities will be endorsed with a restrictive legend
substantially similar to the following in accordance with Regulation D of the
Securities Act or such similar or other legends as deemed advisable by the
lawyers for the Company to ensure compliance with the Securities Act and any
other applicable laws or regulations:

> > > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > > UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR
> > > > ANY STATE SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
> > > > EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
> > > > ANY APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE
> > > > REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
> > > > AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE
> > > > STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
> > > > REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
> > > > SECURITIES LAWS.”

4.                        REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

The Subscriber covenants, represents and warrants to the Company as follows, and
acknowledges that the Company is relying upon such covenants, representations
and warranties in connection with the sale of the Securities to such Subscriber:

--------------------------------------------------------------------------------

4

4.1.                     The Subscriber acknowledges that an investment in the
Company is highly speculative, and involves a high degree of risk as the Company
is in the early stages of developing its business, and may require substantial
funds in addition to the proceeds of this private placement, and that only
subscribers who can afford the loss of their entire investment should consider
investing in the Company. The Subscriber is an investor in securities of
businesses in the development stage and acknowledges that the Subscriber is able
to fend for himself/herself/itself, can bear the economic risk of the
Subscriber's investment, and has such knowledge and experience in financial or
business matters such that the Subscriber is capable of evaluating the merits
and risks of an investment in the Company’s securities as contemplated in this
Agreement.

4.2.                     If the Subscriber is not an individual, it was not
organized for the purpose of acquiring the Securities.

4.3.                     The Subscriber has had full opportunity to review the
Company’s periodic filings with the SEC pursuant to the Exchange Act, including,
but not limited to, the Company’s annual reports, quarterly reports, current
reports and additional information regarding the business and financial
condition of the Company. The Subscriber has had full opportunity to ask
questions and receive answers from the Company regarding this information, and
to review and discuss this information with the Subscriber's legal and financial
advisors. The Subscriber believes he/she/it has received all the information
he/she/it considers necessary or appropriate for deciding whether to purchase
the Securities and that the Subscriber has had full opportunity to discuss this
information with the Subscriber’s legal and financial advisors prior to
executing this Agreement.

4.4.                     The Subscriber acknowledges that the offering of the
Units by the Company has not been reviewed by the SEC and that the Securities
are being and will be, issued by the Company pursuant to an exemption from
registration under the Securities Act.

4.5.                     The Subscriber understands that the Securities will be
characterized as "restricted securities" under the Securities Act as they are
being acquired from the Company in a transaction not involving a public offering
and that, under the Securities Act and the regulations promulgated thereunder,
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. The Subscriber represents that the Subscriber
is familiar with SEC Rule 144, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

4.6.                     The Securities are being and will be acquired by the
Subscriber for investment for the Subscriber's own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Subscriber has no present intention of selling, granting any
participation in, or otherwise distributing the same. The Subscriber does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.

4.7.                     The Subscriber is not aware of any advertisement or
general solicitation regarding the offer or sale of the Company’s securities.

4.8.                     This Agreement has been duly authorized, validly
executed and delivered by the Subscriber.

4.9.                     The Subscriber has satisfied himself/herself/itself as
to the full observance of the laws of the Subscriber's jurisdiction in
connection with any invitation to subscribe for the Securities or any use of
this Agreement, including (i) the legal requirements within the Subscriber's
jurisdiction for the purchase of the Securities; (ii) any foreign exchange
restrictions applicable to such purchase; (iii) any governmental or other
consents that may need to be obtained; (iv) the income tax and other tax
consequences, if any, that may be relevant to an investment in the Securities;
and (v) any restrictions on transfer applicable to any disposition of the
Securities imposed by the jurisdiction in which the Subscriber is resident.

--------------------------------------------------------------------------------

5

4.10.                     If the Subscriber is a financial institution
(including, without limitation, broker-dealers and investment companies such as
United States and offshore unregistered hedge funds, funds of funds, commodity
pools, private equity funds and venture capital funds):

(a)           The Subscriber seeks to comply with all applicable laws concerning
money laundering and related activities, including without limitation, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “USA Patriot Act”);

(b)           In furtherance of such efforts, to the best of its knowledge based
on appropriate diligence and investigation, none of the funds used by the
Subscriber to purchase the Securities has been or will be derived from or
related to any activity that is deemed criminal under the laws of the United
States or in any other applicable jurisdiction, and

(c)           The Subscriber will promptly notify the Company if the Subscriber
discovers that any of the representations in this Section 4.10 ceases to be
true, and to provide the Company with appropriate information in connection
therewith.

5.                       REPRESENTATIONS BY THE COMPANY

5.1.                     The Company represents and warrants to the Subscriber
that:

  (a)

The Company is a corporation duly organized, existing and in good standing under
the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct.

        (b)

The Unit Shares and the Unit Warrant Shares, when issued in accordance with the
terms and conditions of this Agreement, the Special Warrants and the Unit
Warrants, will be duly and validly issued, fully paid and non-assessable shares
of Common Stock in the capital of the Company.

6.                       MISCELLANEOUS

6.1.                     Any notice or other communication given hereunder shall
be deemed sufficient if in writing and sent by registered or certified mail,
return receipt requested, addressed to the Company, at its corporate office at
2360 West Horizon Ridge Parkway, Suite 100, Henderson, NV 89052, Attention:
Douglas D.G. Birnie, President and CEO, and to the Subscriber at his/her/its
address indicated on the last page of this Agreement. Notices shall be deemed to
have been given on the date of mailing, except notices of change of address,
which shall be deemed to have been given when received.

6.2.                     The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

6.3.                     The Subscriber agrees that the representations,
warranties and covenants of the Subscriber herein will be true and correct both
as of the execution of this Agreement and as of the date of this Agreement will
survive the completion of the issuance of the Securities. The representations,
warranties and covenants of the Subscriber herein are made with the intent that
they be relied upon by the Company in determining the eligibility of a purchaser
of the Company’s securities and the Subscriber agrees to indemnify the Company
and its respective trustees, affiliates, shareholders, directors, officers,
partners, employees, advisors and agents against all losses, claims, costs,
expenses and damages or liabilities which any of them may suffer or incur which
are caused or arise from a breach thereof. The Subscriber undertakes to
immediately notify the Company at 2360 West Horizon Ridge Parkway, Suite 100,
Henderson, NV 89052 of any change in any statement or other information relating
to the Subscriber set forth herein.

6.4.                     The obligations of the parties hereunder are subject to
receipt of all applicable regulatory approvals.

--------------------------------------------------------------------------------

6

6.5.                     The Subscriber acknowledges and agrees that all costs
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the sale of the Securities to
the Subscriber shall be borne by the Subscriber.

6.6.                     Time shall be of the essence hereof.

6.7.                     This Agreement represents the entire agreement of the
parties hereto relating to the subject matter hereof and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein.

6.8.                     The terms and provisions of this Agreement shall be
binding upon and enure to the benefit of the Subscriber and the Company and
their respective heirs, executors, administrators, successors and assigns;
provided that, except for the assignment by a Subscriber who is acting as
nominee or agent to the beneficial owner and as otherwise herein provided, this
Agreement shall not be assignable by any party without prior written consent of
the other parties.

6.9.                     The Subscriber, on the Subscriber's own behalf and, if
applicable, on behalf of others for whom the Subscriber is contracting
hereunder, agrees that this subscription is made for valuable consideration and
may not be withdrawn, cancelled, terminated or revoked by the Subscriber, on the
Subscriber's own behalf and, if applicable, on behalf of others for whom the
Subscriber is contracting hereunder.

6.10.                     Neither this Agreement nor any provision hereof shall
be modified, changed, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, change, discharge or
termination is sought.

6.11.                     The invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect the validity, legality or
enforceability of any other provision hereof.

6.12.                     The headings used in this Agreement have been inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

6.13.                     Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be construed in accordance with and governed
by the laws of the State of Nevada.

6.14.                     This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each
party and delivered to the other party, it being understood that all parties
need not sign the same counterpart.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

7

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.

NUMBER OF SPECIAL WARRANTS SUBSCRIBED FOR: Special Warrants     INDIVIDUAL
SUBSCRIBER:       Signature of Subscriber:       Name of Subscriber:      
Address of Subscriber:               Subscriber's Social Security Number:      
    CORPORATE SUBSCRIBER:       Signature of Authorized Signatory:       Name of
Subscriber:       Name and Title of Authorized Signatory:       Address of
Subscriber:               Subscriber's Jurisdiction of Incorporation:      
Subscriber's Federal Taxpayer ID Number:  


ACCEPTED BY:       IRELAND INC.       Signature Of Authorized Signatory:      
Name of Authorized Signatory:       Position of Authorized Signatory:       Date
of Acceptance:  


--------------------------------------------------------------------------------

SCHEDULE A

Definition of Accredited Investor

Each Subscriber must qualify as an “accredited investor” as defined in Rule 501
of Regulation D of the Securities Act. Rule 501 of Regulation D of the
Securities Act defines an “accredited investor” as any person falling within one
or more of the following categories:

1.

a bank as defined in Section 3(a)(2) of the Securities Act, whether acting in
its individual or fiduciary capacity; or

    2.

a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or

    3.

a broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; or

    4.

an insurance company as defined in Section 2(13) of the Securities Act; or

    5.

an investment company registered under the Investment Company Act of 1940; or

    6.

a business development company as defined in Section 2(a)(48) of the Investment
Company Act of 1940; or

    7.

a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

    8.

an employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”), if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
“accredited investors” as defined in Rule 501(a) under the Securities Act; or

    9.

a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940; or

    10.

an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust or a partnership, not
formed for the specific purpose of acquiring the securities being offered, with
total assets in excess of $5,000,000; or

    11.

a plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
or

    12.

a director, executive officer or general partner of the issuer of the securities
being offered or sold, or any director, executive officer or general partner of
a general partner of that issuer; or

    13.

a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase and excluding the value of his or
her primary residence, exceeds $1,000,000 (for the purposes of this calculation,
(i) if the total indebtedness secured by the person’s primary residence exceeds
the fair market value of the residence, the amount of such excess must be
considered a liability and deducted from the person’s net worth, and (ii) if the
total indebtedness secured by the primary residence at the time of purchase
exceeds the total of such indebtedness 60 days prior, the amount of such excess
must be deducted from net worth unless the increase was a result of acquiring
the primary residence during those 60 days); or

    14.

a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year; or

    15.

a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities being offered, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act; or

    16.

an entity in which all of the equity owners meet one or more of the categories
set forth above.


--------------------------------------------------------------------------------

SCHEDULE B

Form of Special Warrant

 

 

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND HAVE BEEN AND
WILL BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES
MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

CONVERSION OR EXERCISE OF THE SECURITIES REPRESENTED HEREBY IS EXPRESSLY MADE
SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS.

IRELAND INC.
A NEVADA CORPORATION

SPECIAL WARRANT CERTIFICATE

Special Warrant Cert. No.:
{Cert. No.}

{No. of Special Warrants} Special Warrants, entitling the Holder to acquire,
subject to adjustment, one Unit of the Corporation for each Special Warrant
represented hereby.

CERTIFICATE NUMBER 026716-001

«IssueDate»

THIS IS TO CERTIFY THAT, for value received, {WARRANTHOLDER NAME} of {Street,
City, State, Zip} (the “Holder”), is entitled, without any further payment
therefor, to acquire in the manner and subject to the terms, conditions,
restrictions, alternative conversion rights and adjustments set forth herein,
during the Special Warrant Exercise Period, one (1) Unit for each Special
Warrant represented hereby.

The Special Warrants represented hereby are part of a series of special warrants
originally issued by the Corporation on the Original Issue Date.

Unless otherwise specifically defined herein, capitalized terms shall have the
meaning set forth in Section 1 herein.

1.           Definitions:

For purposes of this Special Warrant Certificate, unless otherwise specifically
defined herein, the following terms shall have the following meanings:

  (a)

“Common Stock” means the common stock of the Corporation, par value $0.001 per
share.

        (a)

“Common Stock Equivalent” means any securities of the Corporation that entitles
the holder thereof to acquire at any time shares of Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, shares of Common
Stock.

        (b)

“Original Issue Date” means [insert close date].

        (c)

“Qualified Financing” means a transaction or any number of transactions
following the Original Issue Date that involve the sale by the Corporation of
(i) shares of Common Stock, or (ii) shares of Common Stock together with any
Common Stock Equivalents, whereby the gross proceeds received by the Corporation
from such transactions totals $7,000,000 or more, including any sales of Common
Stock resulting from the exercise or conversion of any Common Stock Equivalents
(including, but not limited to, Common Stock Equivalents outstanding as of the
Original Issue Date). By way of example, if, following the Original Issue Date,
the Corporation completes a sale of shares of Common Stock for total proceeds of
$7,000,000, such sale shall be deemed to be a “Qualified Financing.”
Alternatively, if, following the Original Issue Date, the Corporation completes
a sale of shares of Common Stock for gross proceeds of $5,000,000 (Transaction
A), and subsequently Common Stock Equivalents are exercised, resulting in gross
proceeds to the Corporation of $4,000,000 (Transaction B), Transaction A and
Transaction B shall, together, be deemed to be a Qualified Financing,
notwithstanding that the total gross proceeds of such transaction exceeds
$7,000,000 and regardless of whether Transaction A and Transaction B are
completed at the same price per share. For purposes hereof, where a Qualified
Financing consists of more than one transaction, the closing date of the
Qualified Financing shall be deemed to be the closing date of the latest
transaction forming part of the Qualified Financing.


--------------------------------------------------------------------------------


IRELAND INC. 2   Special Warrant Certificate    


  (d)

“Special Warrants” means the series of Special Warrants issued by the
Corporation on the Original Issue date, of which the Special Warrants
represented hereby form a part.

        (e)

“Special Warrant Subscription Price” means $0.20 per Special Warrant.

        (f)

“Special Warrant Exercise Period” means the period beginning on the Original
Issue Date and ending on the earlier of (i) March 31, 2015; (ii) the date that
is the one (1) month anniversary of the closing date of a Qualified Financing,
if any; and (iii) the date that the conversion rights set out in Section 2 or
Section 3 are exercised.

        (g)

“Subscription Agreement” means the subscription agreement for the Special
Warrants represented hereby between the Corporation and original subscriber of
such Special Warrants.

        (h)

“Subsequent Equity Financing” means any sale by the Corporation of shares of
Common Stock, Common Stock Equivalents or any combination of shares of Common
Stock and Common Stock Equivalents, made after the Original Issue Date, but
shall not include any sale or other issuance of:


  (i)

shares of Common Stock or Common Stock Equivalents to employees, officers,
consultants or directors of the Corporation pursuant to any stock option plan or
stock incentive plan of the Corporation in effect on the Original Issue Date on
the terms in effect on the Original Issue Date;

        (ii)

any securities of the Corporation upon the exercise, exchange or conversion of
the Special Warrants represented hereby;

        (iii)

any securities of the Corporation upon the exercise, exchange or conversion of
any Common Stock Equivalent granted or issued on or prior to the Original Issue
Date (provided that such Common Stock Equivalent has not been modified or
amended since the Original Issue Date to increase the number of securities
issuable on exercise, exchange or conversion thereof or to decrease the
exercise, exchange or conversion price thereof);

        (iv)

securities issued in connection with any event set out in Section 8 hereof.


  (i)

“Unit” means one (1) unit consisting of one (1) Unit Share and one (1) Unit
Warrant.

        (j)

“Unit Share” means one (1) share of Common Stock comprising a portion of a Unit.


--------------------------------------------------------------------------------


IRELAND INC. 3   Special Warrant Certificate    


  (k)

“Unit Warrant” means one (1) share purchase warrant entitling the holder thereof
to purchase one (1) Unit Warrant Share at the Unit Warrant Exercise Price for
the Unit Warrant Term, and substantially in the form, and subject to the terms
and conditions, attached as Schedule “C” to the Subscription Agreement.

        (l)

“Unit Warrant Exercise Price” means $0.40 per share.

        (m)

“Unit Warrant Share” means one (1) share of Common Stock issuable upon exercise
of the Unit Warrants.

        (n)

“Unit Warrant Term” means the period beginning on the Original Issue Date and
ending at 5:00PM Pacific Time on March 29, 2019.

2.           Conversion of Special Warrants.

At any time during the Special Warrant Exercise Period, all, but not less than
all, of the Special Warrants represented hereby may be converted into Units on
the basis of one (1) Unit for every one (1) Special Warrant represented hereby.
To exercise the conversion rights set forth in this Section 2, the Holder shall
surrender to the Corporation this Special Warrant Certificate with the annexed
Notice of Conversion Form duly completed and executed, and, upon receipt
thereof, the Holder shall be entitled to receive a certificate for the Unit
Shares and the Unit Warrants so issuable upon conversion.

3.           Alternate Conversion Right.

  (a)

Subject to the provisions of this Section 3, if, at any time during the Special
Warrant Exercise Period, the Corporation shall complete a Subsequent Equity
Financing, the Holder shall have the right, but not the obligation to, convert
all, but not less than all, of the Special Warrants represented hereby into that
number of shares of Common Stock and Common Stock Equivalents that the Holder
would have been entitled to had the Holder subscribed or otherwise participated
in such Subsequent Equity Financing at an aggregate subscription price equal to
the product of the total number of Special Warrants represented hereby times the
Special Warrant Subscription Price.

        (b)

In order to exercise the alternate conversion rights provided by this Section 3
with respect to a particular Subsequent Equity Financing, the Holder shall be
required surrender to the Corporation this Special Warrant Certificate with the
annexed Notice of Conversion Form duly completed and executed, on or before
5:00PM Pacific Time on the 1 month anniversary of the closing date of such
Subsequent Equity Financing. Failure to deliver such documents to the
Corporation by the date and time set forth in this Section 3(b) shall result in
the alternate conversion rights set forth in this Section 3 ceasing to be
available with respect to such Subsequent Financing.

        (c)

The Holder expressly agrees that any Common Stock and Common Stock Equivalents
received as a result of exercising the alternate conversion rights provided by
this Section 3 shall be subject to substantially the same terms and conditions
as if the Holder had directly subscribed for or otherwise directly participated
in such Subsequent Equity Financing, including any restrictions, covenants,
conditions, qualifications, adjustments, agreements or other provisions set out
in the transaction documents to such Subsequent Equity Financing (including the
terms and conditions of any Common Stock Equivalents issued as a part thereof),
and the Holder agrees to execute such additional documents or agreements as may
reasonably be required to evidence its agreement thereto. Notwithstanding the
generality of the forgoing, any restrictions on transfer or resale required
under applicable securities laws as set out in the transaction documents to such
Subsequent Equity Financing (including the calculation of any hold periods
required under applicable securities laws) shall be determined as such laws
apply to the Holder.


--------------------------------------------------------------------------------


IRELAND INC. 4   Special Warrant Certificate    

4.           Automatic Conversion Upon Expiration of Special Warrant Exercise
Period.

If the Holder has not, previously exercised the conversion rights set forth in
Section 2 or Section 3 hereof, then immediately prior to the expiration of the
Special Warrant Exercise Period, the Special Warrants represented hereby shall
automatically be deemed to be converted into Units on the basis of one (1) Unit
for every one (1) Special Warrant represented hereby, without any further act of
or consideration from the Holder, and thereafter this Special Warrant
Certificate and each of the Special Warrants represented hereby will expire and
become null and void. For greater certainty, the Holder shall not be required to
surrender this Special Warrant Certificate or provide a Notice of Conversion
form for the automatic conversion provisions of this Section 4 to apply. The
Corporation will, as soon as practicable after an automatic conversion set forth
in this Section 4, cause to be delivered to the Holder, at the address of the
Holder set forth above, certificates representing the Unit Shares and Unit
Warrants to which the Holder is entitled upon such automatic conversion.

5.           Reservation of Shares.

The Corporation hereby agrees that, at all times during the Special Warrant
Exercise Period, there shall be reserved for issuance a sufficient number of
shares of Common Stock to enable the Corporation to satisfy its obligations to
issue Unit Shares upon a conversion of the Special Warrants represented hereby
for Units, and to issue Unit Warrant Shares upon an exercise of Unit Warrants
issuable upon such a conversion of the Special Warrants for Units.

6.           Mutilation or Loss of Special Warrant Certificate

Upon receipt by the Corporation of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Special Warrant Certificate, and (in
the case of loss, theft or destruction) receipt of reasonably satisfactory
indemnification, and (in the case of mutilation) upon surrender and cancellation
of this Special Warrant Certificate, the Corporation will execute and deliver a
new Special Warrant Certificate of like tenor and date and any such lost,
stolen, destroyed or mutilated Special Warrant Certificate shall thereupon
become void.

7.           No Rights as Shareholder

The Holder shall not, by virtue hereof or the Special Warrants represented
hereby, be entitled to any rights as a stockholder in the Corporation,
including, without limitation, the right to vote at, or receive notice or
attend, meetings of the stockholders of the Corporation or to receive dividends
or other distributions, either at law or equity, and the rights of the Holder
are limited to those expressed in this Special Warrant Certificate and are not
enforceable against the Corporation except to the extent set forth herein.

8.           Adjustment for Stock Dividends, Stock Splits, Reclassifications,
Mergers, Etc.

The number of Units to which the Holder is entitled upon the conversion of the
Special Warrants represented hereby shall be subject to adjustment in the events
and in the manner following:

  (a)

If and whenever the shares of Common Stock at any time outstanding shall be
subdivided into a greater, or consolidated into a lesser, number of shares, the
number of Units to which the Holder is entitled upon a conversion of the Special
Warrants represented hereby for Units shall be decreased or increased
proportionately as the case may be.

        (b)

In case of any capital reorganization or of any reclassification of the capital
of the Corporation or in case of the consolidation, merger or amalgamation of
the Corporation with or into any other company, the Special Warrants represented
hereby shall, after such capital reorganization, reclassification of capital,
consolidation, merger or amalgamation, confer the right to receive:


--------------------------------------------------------------------------------


IRELAND INC. 5   Special Warrant Certificate    


  (i)

the number of shares or other securities of the Corporation or of the
Corporation resulting from such capital reorganization, reclassification,
consolidation, merger or amalgamation, as the case may be, to which the Holder
would have been entitled had such Holder exercised its right to convert the
Special Warrants represented hereby for Units immediately prior to such capital
reorganization, reclassification of capital, consolidation, merger or
amalgamation; and

        (ii)

the number of share purchase warrants or other securities or rights conferring
the Holder the right to purchase from the Corporation that number of shares or
other securities of the Corporation or of the Corporation resulting from such
capital reorganization, reclassification, consolidation, merger or amalgamation,
as the case may be, that the Holder would have been entitled to purchase had
such Holder exercised its right to convert the Special Warrants represented
hereby for Units immediately prior to such capital reorganization,
reclassification of capital, consolidation, merger or amalgamation.


 

For greater clarity, it is the intention of the Holder and the Corporation that,
on such capital reorganization, reclassification, consolidation, merger or
amalgamation appropriate adjustments shall be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder of the Special Warrants represented hereby so that the provisions
set forth herein shall thereafter be applicable as nearly as may reasonably be
in relation to any shares or other securities thereafter deliverable on the
conversion of the Special Warrants represented hereby.

        (c)

In the event of any dispute as to the adjustments to be made as a result of the
provisions of this Section 8, a determination of the board of directors of the
Corporation, acting reasonably and in good faith, as to the appropriate
adjustments to be made with respect thereto shall be deemed final and binding on
the Corporation and the Holder.

        (d)

The adjustments provided for in this Section 8 are cumulative.


9.

Securities Matters.

        (a)

The Special Warrants represented hereby and the Units or other securities
issuable upon the conversion of such Special Warrants have not been registered
under the Securities Act of 1933, as amended, (the “Securities Act”) and have
been issued to the Holder for investment purposes and not with a view to the
distribution of such Special Warrants, Units or other securities. Each
certificate for the Unit Shares, Unit Warrants, Unit Warrant Shares or other
securities issued or issuable upon conversion of the Special Warrants
represented hereby shall contain a legend on the face thereof, in form and
substance satisfactory to legal counsel for the Corporation, setting forth the
restrictions on transfer contained in this Section or such other legends as the
Corporation’s legal counsel may deem advisable for the purposes of complying
with applicable law. The Holder understands that the Special Warrants
represented hereby and the Unit Shares, Unit Warrants, Unit Warrant Shares or
other securities issued or issuable upon conversion of the Special Warrants
represented hereby constitute “restricted securities” under the Securities Act
and acknowledges that Rule 144 of the Securities and Exchange Commission is not
now, and may not in the future be, available for resale of such securities. By
acceptance of this certificate, the Holder acknowledges and agrees that:

        (i)

The Holder is acquiring such securities for its own account for investment, with
no present intention of dividing its interest with others or of reselling or
otherwise disposing of all or any portion of the same;

        (ii)

The Holder does not intend any sale of such securities either currently or after
the passage of a fixed or determinable period of time or upon the occurrence or
non- occurrence of any predetermined event or circumstance;


--------------------------------------------------------------------------------


IRELAND INC. 6   Special Warrant Certificate    


  (iii)

The Holder has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for or which is likely to
compel a disposition of such securities;

        (iv)

The Holder is not aware of any circumstances presently in existence which are
likely in the future to prompt a disposition of such securities;

        (v)

Such securities were offered to the Holder in direct communication between the
Holder and the Corporation and not through any advertisement of any kind; and

        (vi)

The Holder has the financial means to bear the economic risk of the investment
which it hereby agrees to make.


  (b)

All certificates representing Unit Shares, Unit Warrants, Unit Warrant Shares or
other securities issued or issuable upon conversion of the Special Warrants
represented hereby will be endorsed with a legend substantially as follows or
such similar or other legends as deemed advisable by the Corporation to ensure
compliance with the Securities Act and any other applicable laws or regulations:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

  (c)

The Holder will comply with all other applicable securities legislation in
addition to the Securities Act to which the Holder is subject in selling or
transferring any Unit Shares, Unit Warrants, Unit Warrant Shares or other
securities issued or issuable upon conversion of the Special Warrants
represented hereby and the Corporation may refuse to register any sale or
transfer not in compliance with such other securities legislation.

        (d)

Notwithstanding any other provision of this Special Warrant Certificate, the
conversion rights set out herein, and the rights of the Holder to any Units,
Unit Shares, Unit Warrants, Unit Warrant Shares or other securities are
expressly made subject to compliance with all applicable securities laws. No
securities will be issued pursuant to the provisions hereof or any Special
Warrant represented hereby if the issuance of such securities would constitute a
violation of applicable securities laws.

10.        Special Warrants to Rank Pari Pasu.

The Special Warrants represented hereby shall rank pari passu with all other
Special Warrants of the same series issued by the Corporation on the Original
Issue Date.

11.        Amendments to Special Warrants.

Any term or condition of the Special Warrants represented hereby may be amended
or waived by written consent or agreement executed by the Corporation and the
registered holders of more than 50% of the then outstanding Special Warrants.

--------------------------------------------------------------------------------


IRELAND INC. 7   Special Warrant Certificate    

12.        Payment of Taxes.

The Corporation shall not be required to pay any tax or other charge imposed in
connection with the conversion of the Special Warrants represented hereby or a
permissible transfer involved in the issuance of any certificate for any
securities issuable upon conversion of the Special Warrants represented hereby
in the name other than that of the Holder, and in any such case, the Corporation
shall not be required to issue or deliver any stock certificate until such tax
or other charge has been paid or it has been established to the Corporation’s
satisfaction that no such tax or other charge is due.

13.        Notices

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.

CORPORATION: IRELAND INC.   Attention: Douglas D.G. Birnie,   Chief Executive
Officer, President & Secretary   2360 West Horizon Ridge Parkway, Suite 100  
Henderson, NV 89052       Tel: (702) 932-0353     with a copy to: NORTHWEST LAW
GROUP   Attention: Christian I. Cu   #704, 595 Howe Street  P.O. Box 35 P.O. Box
35   Vancouver, BC V6C 2T5       Fax: (604) 687-6650     HOLDER: At the address
set forth above.

14.         Governing Law

The provisions of this Special Warrant Certificate and the Special Warrants
represented hereby shall be deemed to be a contract made under the laws of the
State of Nevada and for all purposes shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts to be
made and performed entirely within the State of Nevada.

 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered by its duly authorized officer.

IRELAND INC.
by its authorized signatory:

 

__________________________________________
Douglas D.G. Birnie
Chief Executive Officer, President and Secretary

--------------------------------------------------------------------------------

NOTICE OF CONVERSION FORM

TO: IRELAND INC.   A Nevada corporation (the “Corporation”)


Dear Sirs:   The undersigned (the “Subscriber”) hereby exercises the right to
convert those Special Warrants represented by Special Warrant Certificate No.
__________________________ (the “Special Warrant Certificate”), which Special
Warrant Certificate is surrendered herewith, according to the terms and
conditions set out in such Special Warrant Certificate:   (check one and only
one of the following)


1. [  ]

Pursuant to the provisions of Section 2 of the Special Warrant Certificate,
entitling the Subscriber to receive one (1) Unit for every one (1) Special
Warrant represented by the Special Warrant Certificate; or

    2. [  ]

Pursuant to the provisions of Section 3 of the Special Warrant Certificate,
entitling the Subscriber to receive that number of shares of Common Stock and
Common Stock Equivalents that the Holder would have been entitled to had the
Subscriber participated in the following Subsequent Equity Financing at an
aggregate subscription price equal to the product of the total number of Special
Warrants represented by the Special Warrant Certificate times $0.20. (Note:
Conversion rights under Section 3 are available only if exercised within one (1)
month after such Subsequent Equity Financing has closed.)

   

Description of Subsequent Equity Financing:

                               

Certificates for the securities to be issued to the Subscriber are to be issued
as follows:

  NAME:     (Please Print)     ADDRESS:                    

The Subscriber represents and warrants to the Corporation that:

(a)

The Subscriber is an “accredited investor” as that term is defined in Rule 501
of Regulation D of the Securities Act of 1933 (the “Securities Act”)

    (b)

The Subscriber has not offered or sold any of the securities issuable upon
conversion of the Special Warrants within the meaning of the Securities Act;

    (c)

The Subscriber is acquiring the securities issuable upon conversion of the
Special Warrants for its own account for investment purposes, with no present
intention of dividing its interest with others or of reselling or otherwise
disposing of all or any portion of the same;

    (d)

The Subscriber does not intend any sale of securities issuable upon conversion
of the Special Warrants either currently or after the passage of a fixed or
determinable period of time or upon the occurrence or non-occurrence of any
predetermined event or circumstance;


--------------------------------------------------------------------------------


(e)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the securities issuable upon conversion of the
Special Warrants;

      (f)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the securities issuable upon
conversion of the Special Warrants;

      (g)

The securities issuable upon conversion of the Special Warrants were offered to
the Subscriber in direct communication between the Subscriber and the
Corporation and not through any advertisement of any kind;

      (h)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

      (i)

This subscription form will also confirm the Subscriber’s agreement as follows:

      (i)

the securities issuable upon conversion of the Special Warrants have not been
registered under the Securities Act or applicable state “Blue Sky” laws and,
therefore, such securities may not be resold, transferred or hypothecated except
pursuant to an effective registration statement under the Securities Act and any
applicable state “Blue Sky” laws, or an opinion of counsel satisfactory to the
Corporation to the effect that such registration is not necessary. The
Corporation will refuse to register any sale or transfer of the securities
issuable upon conversion of the Special Warrants not made in compliance with the
Securities Act or any other applicable securities laws.

      (ii)

Only the Corporation can take action to register the securities issuable upon
conversion of the Special Warrants under the Securities Act or applicable state
securities law or to comply with the requirements for an exemption under the
Securities Act or applicable state securities law.

      (iii)

The certificates representing securities issuable upon conversion of the Special
Warrants will be endorsed with a legend substantially as follows or such similar
or other legends as deemed advisable by the lawyers for the Corporation to
ensure compliance with the Securities Act and any other applicable laws or
regulations:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.”

Please deliver a special warrant certificate in respect of the securities
referred to in the special warrant certificate surrendered herewith but not
presently subscribed for, to the Subscriber.

DATED this _______day of _________________________________________, ________.

  Signature of Subscriber:                 Name of Subscriber:                
Address of Subscriber:                    


--------------------------------------------------------------------------------

SCHEDULE C

Form of Unit Warrant

 

 

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND HAVE BEEN AND
WILL BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES
MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THIS WARRANT MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS AN “ACCREDITED
INVESTOR” PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES ACT.

IRELAND INC.
A NEVADA CORPORATION

COMMON STOCK PURCHASE
WARRANT CERTIFICATE NUMBER {NUMBER}

«IssueDate»

1.             Issuance

THIS IS TO CERTIFY THAT, for value received, {WARRANTHOLDER NAME} of {Street,
City, State, Zip} (the “Holder”), shall have the right to purchase from IRELAND
INC., a Nevada corporation (the “Corporation”), {No. of Units} (No. of Units)
fully paid and non-assessable shares of the Corporation’s common stock (the
“Common Stock”), subject to further adjustment as set forth in Section 6 hereof,
at any time until 5:00 P.M., Pacific time, on the 29th day of March, 2019 (the
“Expiration Date”) at an exercise price of $0.40 per share (the "Exercise
Price"). For purposes hereof, “Warrant Shares” means the number of shares of
Common Stock purchasable hereunder from time to time and at any time.

2.             Exercise of Warrants

This Warrant is exercisable in whole or in partial allotments of no less than
1,000 shares at the Exercise Price per share payable hereunder, payable in cash
or by certified or official bank check. Upon surrender of this Warrant
Certificate with the annexed Notice of Exercise Form duly executed, together
with payment of the Exercise Price for the Warrant Shares purchased, the Holder
shall be entitled to receive a certificate or certificates for the Warrant
Shares so purchased. No fractional shares shall be issued in connection with any
exercise of this Warrant. In lieu of the issuance of any fractional share, the
Corporation shall round up or down the fractional amount to the nearest whole
number.

3.             Reservation of Shares

The Corporation hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of shares of Common Stock as shall be required for issuance upon exercise of
this Warrant.

4.             Mutilation or Loss of Warrant

Upon receipt by the Corporation of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) receipt of reasonably satisfactory indemnification, and
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Corporation will execute and deliver a new Warrant of like tenor and date and
any such lost, stolen, destroyed or mutilated Warrant shall thereupon become
void.

--------------------------------------------------------------------------------


IRELAND INC. 2   Common Stock Purchase     Warrant Certificate    

5.             Rights of the Holder

The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Corporation, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Corporation except to the extent set forth herein.

6.             Adjustment for Stock Dividends, Stock Splits, Reclassifications,
Mergers, Etc.

The Exercise Price and the number of shares which can be purchased by the Holder
upon the exercise of this Warrant shall be subject to adjustment in the events
and in the manner following:

  (1)

If and whenever the shares at any time outstanding shall be, subdivided into a
greater or consolidated into a lesser, number of shares, the Exercise Price
shall be decreased or increased proportionately as the case may be; and upon any
such subdivision or consolidation, the number of shares which can be purchased
upon the exercise of this warrant certificate shall be increased or decreased
proportionately as the case may be.

        (2)

In case of any capital reorganization or of any reclassification of the capital
of the Corporation or in case of the consolidation, merger or amalgamation of
the Corporation with or into any other company, this Warrant shall after such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation confer the right to purchase the number of shares or other
securities of the Corporation or of the Corporation resulting from such capital
reorganization, reclassification, consolidation, merger or amalgamation, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation, upon the exercise of this Warrant would have been entitled. On
such capital reorganization, reclassification, consolidation, merger or
amalgamation appropriate adjustments shall be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder of this Warrant so that the provisions set forth herein shall
thereafter be applicable as nearly as may reasonably be in relation to any
shares or other securities thereafter deliverable on the exercise of this
Warrant.

        (3)

The rights of the Holder evidenced hereby are to purchase shares prior to or on
the date set out on the face of this Warrant. If there shall, prior to the
exercise of any of the rights evidenced hereby, be any reorganization of the
authorized capital of the Corporation by way of consolidation, merger,
subdivision, amalgamation or otherwise, or the payment of any stock dividends,
then there shall automatically be an adjustment in either or both of the number
of shares which may be purchased pursuant hereto or the price at which such
shares may be purchased so that the rights evidenced hereby shall thereafter as
reasonably as possible be equivalent to those originally granted hereby. The
Corporation shall have the sole and exclusive power to make such adjustments as
it considers necessary and desirable.

        (4)

The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.

7.             Securities Matters

This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the “Securities Act”) and have been issued
to the Holder for investment purposes and not with a view to the distribution of
either the Warrant or the Warrant Shares. Each certificate for the Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend on the face thereof, in form and substance
satisfactory to counsel for the Corporation, setting forth the restrictions on
transfer contained in this Section. The Holder understands that this Warrant and
the Warrant Shares constitute “restricted securities” under federal securities
laws and acknowledges that Rule 144 of the Securities and Exchange Commission is
not now, and may not in the future be, available for resale of this

--------------------------------------------------------------------------------


IRELAND INC. 3   Common Stock Purchase     Warrant Certificate    

Warrant and/or the Warrant Shares. By acceptance of this certificate, the Holder
acknowledges and agrees that:

  (1)

The Holder is acquiring this Warrant and the Warrant Shares for its own account
for investment, with no present intention of dividing its interest with others
or of reselling or otherwise disposing of all or any portion of the same;

        (2)

The Holder does not intend any sale of this Warrant or the Warrant Shares either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or non- occurrence of any predetermined event or circumstance;

        (3)

The Holder has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for or which is likely to
compel a disposition of this Warrant or the Warrant Shares;

        (4)

The Holder is not aware of any circumstances presently in existence which are
likely in the future to prompt a disposition of this Warrant or the Warrant
Shares;

        (5)

This Warrant and the Warrant Shares were offered to the Holder in direct
communication between the Holder and the Corporation and not through any
advertisement of any kind; and

        (6)

The Holder has the financial means to bear the economic risk of the investment
which it hereby agrees to make.

All certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows or such similar or other legends as deemed advisable by
the Corporation to ensure compliance with the Securities Act and any other
applicable laws or regulations:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

In addition, the Holder will comply with all other applicable securities
legislation in addition to the Securities Act to which the Holder is subject in
selling or transferring any Warrants or Warrant Shares and the Corporation may
refuse to register any sale or transfer not in compliance with such other
securities legislation.

THIS WARRANT MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS AN “ACCREDITED
INVESTOR” PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES ACT.

9.             Payment of Taxes

The Corporation shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares issuable under this Warrant in the
name other than that of the Holder, and in any such case, the Corporation shall
not be required to issue or deliver any stock certificate until such tax or
other charge has been paid or it has been established to the Corporation’s
satisfaction that no such tax or other charge is due.

--------------------------------------------------------------------------------


IRELAND INC. 4   Common Stock Purchase     Warrant Certificate    

10.           Notices

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.

CORPORATION: IRELAND INC.   Attention: Douglas D.G. Birnie,   Chief Executive
Officer, President & Secretary   2360 West Horizon Ridge Parkway, Suite 100  
Henderson, NV 89052       Tel: (702) 932-0353     with a copy to: NORTHWEST LAW
GROUP   Attention: Christian I. Cu   #704, 595 Howe Street P.O. Box 35  
Vancouver, BC V6C 2T5       Fax: (604) 687-6650     HOLDER: At the address set
forth above.

11.           Governing Law

This Warrant shall be deemed to be a contract made under the laws of the State
of Nevada and for all purposes shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts to be made and
performed entirely within the State of Nevada.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered by its duly authorized officer.

IRELAND INC.
by its authorized signatory:

__________________________________________
Douglas D.G. Birnie
Chief Executive Officer, President and Secretary


--------------------------------------------------------------------------------

NOTICE OF EXERCISE FORM

TO: IRELAND INC.   A Nevada corporation (the “Corporation”)

Dear Sirs:

The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for

_________________________________________
(Insert No. of Shares)


shares (the “Warrant Shares”) of the common stock, par value $0.001 per share
(the “Common Stock”) of IRELAND INC. referred to in the Common Stock Purchase
Warrant Certificate «Warrant_Cert_No» surrendered herewith according to the
terms and conditions thereof and herewith makes payment by cash, certified check
or bank draft of the purchase price in full for the Warrant Shares in accordance
with the Warrant.

Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:

NAME:   (Please Print)     ADDRESS:              

The Subscriber represents and warrants to the Corporation that:

(a)

The Subscriber is an “accredited investor” as that term is defined in Rule 501
of Regulation D of the Securities Act of 1933 (the “Securities Act”)

    (b)

The Subscriber has not offered or sold the Warrant Shares within the meaning of
the Securities Act;

    (c)

The Subscriber is acquiring the Warrant Shares for its own account for
investment purposes, with no present intention of dividing its interest with
others or of reselling or otherwise disposing of all or any portion of the same;

    (d)

The Subscriber does not intend any sale of the Warrant Shares either currently
or after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstance;

    (e)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Warrant Shares;

    (f)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Warrant Shares;

    (g)

The Warrant Shares were offered to the Subscriber in direct communication
between the Subscriber and the Corporation and not through any advertisement of
any kind;

    (h)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

    (i)

This subscription form will also confirm the Subscriber’s agreement as follows:


--------------------------------------------------------------------------------


  (i)

the Warrant Shares have not been registered under the Securities Act or
applicable state “Blue Sky” laws and, therefore, the Warrant Shares may not be
resold, transferred or hypothecated except pursuant to an effective registration
statement under the Securities Act and any applicable state “Blue Sky” laws, or
an opinion of counsel satisfactory to the Corporation to the effect that such
registration is not necessary. The Corporation will refuse to register any sale
or transfer of the Warrant Shares not made in compliance with the Securities Act
or any other applicable securities laws.

        (ii)

Only the Corporation can take action to register the Warrant Shares under the
Securities Act or applicable state securities law or to comply with the
requirements for an exemption under the Securities Act or applicable state
securities law.

        (iii)

The certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows or such similar or other legends as deemed advisable by
the lawyers for the Corporation to ensure compliance with the Securities Act and
any other applicable laws or regulations:

> > > > > > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
> > > > > > > REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
> > > > > > > “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND HAVE BEEN
> > > > > > > ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
> > > > > > > REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
> > > > > > > SECURITIES LAWS. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
> > > > > > > RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
> > > > > > > REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
> > > > > > > SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
> > > > > > > REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE
> > > > > > > STATE SECURITIES LAWS.”

Please deliver a warrant certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Subscriber.

DATED this _________day of _________________________________________, ______.

Signature of Subscriber:           Name of Subscriber:           Address of
Subscriber:              


--------------------------------------------------------------------------------